In my opinion the majority have in effect amended the charter of St. Paul by judicial interpretation. I therefore dissent. We are not concerned here with the desirability of conferring upon the comptroller the powers of a board of estimate. We are concerned solely with the question of whether or not the charter confers such powers. Nor are we concerned with the question whether the charter has made him solely a "bookkeeping" officer or has in instances other than here involved expressly endowed him with the exercise of discretion. The sole question here is whether he has the powers of a board of estimate to limit the legislative power in making appropriations.
Section 36 of article 4 of our constitution authorizes cities to adopt home rule charters, but requires a mayor or chief magistrate and a legislative body of one or two houses.
The power to appropriate is normally a legislative function, and by § 126 of the charter the power of appropriation is conferred upon the council, which is given full management and full control of the property and finances of the city, subject to the provisions of the charter, as well as to enact governmental and administrative ordinances for the good government of the city and the protection of its property, including the prevention and extinguishment of fires.
Under its charter authority the council has set up by ordinance the organization of the fire department, at first limiting the total number of employes to 600 and later, after the adoption of motorized *Page 652 
equipment, reducing the number to those who might be employed within the discretion of the commissioner. There are now approximately 427 employes in that department, all of whom were duly appointed to their respective positions by various commissioners of public safety. Their compensation is fixed by ordinance, and that of the employes aggregates $689,669 annually and that of the chief, assistant chief, and ten district chiefs aggregates $32,896 annually. The comptroller seeks to reduce the amount of fire fighters' pay to $546,386 and that of the chief and subordinate chiefs to $26,000. The respective items are therefore reduced below the present pay, as fixed by ordinance, by the sum of $143,283 for the employes and by $6,896 in the case of the chiefs.
Chapter VI of the charter prescribes in much detail the general powers and authority of the comptroller. They are important. He is required to keep controlling accounts with every department and bureau of the city government, to prepare forms for their use, and to keep books of account which will show the indebtedness and financial condition of the city. With the approval of the council he prescribes a system of documents and reports necessary for the correct record of all transactions, and he has access to all departments for the purpose of insuring that the books and records of the department be properly kept. Annually he must make an exhaustive examination of the departments and report thereon to the council.
Chapter XIII relates to public expenditures and to the preparation of estimates or a budget. Section 200 of c. XIII, as far as relates to the question presented, is set out in the majority opinion. I take the requirements chronologically. Prior to August 1 of each year each head of an administrative department or other person in control of expenditures is required to place in the hands of the comptroller specific estimates, on forms prescribed by the comptroller, of the expenses of his department for the next succeeding fiscal year; also the expenditures for the first six months of the current year and for the last preceding fiscal year. These estimates are to be so itemized as to show clearly the amounts to be raised for each purpose necessary to carry on the business of the city. *Page 653 
Section 200 provides in part:
"It shall be the duty of the comptroller not later than August 15 of each year to transmit to the city council detailed estimates in writing of the expenses of the city for the next succeeding fiscal year, and the revenue necessary to meet said expenses."
It then provides the method by which he shall obtain these estimates as above related, and after such provision prescribes:
"At the same time as presenting said estimates of expenditures, the comptroller shall also submit estimates of probable revenue from taxation."
Nowhere in the charter is it provided that the comptroller shall investigate, fix, and determine what, in his opinion, the city shall require for the ensuing fiscal year. If he has any such power it must be implied from the provisions of § 200, etseq.
It will be noted that three times in the latter part of the main body of § 200 the estimates referred to are designated as "said estimates." Without question the first "said estimates" refers to those that are, by the administrative heads, to be placed in the comptroller's hands prior to August 1. Immediately following this requirement comes the sentence:
"Said estimates shall be so itemized as to show clearly the amounts to be raised for each purpose necessary to carry on the business of the city."
Then follows the sentence:
"At the same time as presenting said estimates of expenditures, the comptroller shall also submit estimates of probable revenue from taxation."
Quite obviously "said estimates" in each of the three uses of the phrase refers to the same estimates. The phrase appears in three consecutive sentences; and, as above stated, there can be no question but that the first phrase "said estimates" refers to those made by the heads of the administrative departments and by them given to the comptroller prior to August 1. If the last "said estimates" *Page 654 
refers to the same estimates as the first similar phrase, the estimates to be transmitted are the department estimates. The language is plain, and I can see no other possible inference.
In the short period between August 1 and August 15 it is the comptroller's duty to consolidate these estimates and divide or classify them into 31 distinct funds which the charter, in § 200, requires to be set up in the accounting system. If his own estimates are ready by August 1, as intimated by the majority, then why are the commissioners required to submit theirs? It is not without significance that § 200 refers to the matter transmitted to the council as "report of budget estimates." Nor is it without significance that § 200 requires the comptroller to "transmit" this "report of estimates." The primary meaning of this word "transmit" is "to hand or send across." The Century dictionary defines it as follows: "1. To send over, onward, or along; hand along or down; transfer; communicate; as, to transmit a letter or a memorial; totransmit despatches. 2. To suffer to pass through; conduct." If the framers of the charter had intended that the comptroller was to originate the estimates, it is likely they would have used the word "submit" as they did in the case of the estimates of probable revenue which originate with that officer. "Submit" is commonly used in a reflexive sense which makes it appropriate for use in connection with matter originating with the subject. If the estimates presented to the comptroller by the various department heads are the ones that are to be consolidated into a report and classified, as required, and then transmitted to the council as the comptroller's report, the framers of the charter have used apt language for that purpose. We may fairly assume that they were familiar with the English language and not likely to create confusion by the ill-advised selection of words.
But all this aside, we may also fairly assume that the framers of the charter were a selected group of intelligent persons; and if they intended that the comptroller should have such extraordinary and unusual powers as those now claimed for him, "it is passing strange" and "astounding indeed" that they should have left such powers to implication and that they did not say in so many words *Page 655 
that the comptroller was to investigate, fix, and determine what, in his opinion, was the sum necessary to operate the city's various departments for the ensuing year, as, for illustration, the language contained in chapter 15 of the Minneapolis city charter which provides for a board with numerous members with power to "fix and determine" maximum expenditures and tax rates. But no such language appears at any place in this charter. Can it be that the mental processes of the framers of the charter were so crude that they did not know the meaning of common English words and failed to say what obviously they should have said if they intended to confer such vital powers? Elsewhere in the charter where they conferred extraordinary powers, not usually given an accounting officer, they were careful to do so in express terms, as in §§ 206, 208.
In § 202 of that instrument there is a requirement that upon receipt of the "comptroller's report" the council shall have it published and hold public hearings, at which all residents of the city may be heard in reference to any of the estimates or any item thereof. If the comptroller was to have the power to limit appropriations, is it not strange that the public was given no hearing before him but only before the council after the comptroller had fixed limits? After such hearings and not later than December 15, the council is required by ordinance adopted by four-sevenths vote to fix the amount of expenditures of each department in dollars, and in fixing such expenditures to specify from what fund they shall be taken and to make appropriations in fullest practicable detail. Apparently as a check upon public demand at such hearings § 203 provides:
"In so fixing expenditures the council shall follow closely as to items the estimates of the city comptroller. In determining such expenditures said council shall not increase by more than ten per cent any fund beyond the estimates of said comptroller, and it shall not increase the aggregate of all appropriations more than three per cent above the estimates of said comptroller."
Obviously, the estimates referred to in § 203 are the estimates referred to in § 200, and their origin is not changed by the subsequent *Page 656 
reference to them as the "comptroller's estimates." Obviously, too, it was more convenient so to refer to them since they came not only from all the commissioners but from any "other person in control of expenditures." Can we say because the "report of budget estimates" prepared as required in § 200 is referred to as the comptroller's report or comptroller's estimates that by implication he is authorized to investigate and determine what, in his opinion, is required to run the city for the ensuing year and that the council is limited thereby? Is extraordinary and unusual power to be implied from the mere use of the possessive case in § 203? Much more powerful in favor of the relator is the contrary implication naturally to be drawn from failure to provide for public hearings before the comptroller and from the brevity of the time (two weeks) during which the estimates are in his hands, and the length of time (four months) while they are in the hands of the council and before the public for consideration. If the framers of the charter had intended that the comptroller, after he becomes informed of the department estimates, is to carefully go into the affairs of the six departments and other expending agencies, and exercise his judgment and discretion as to the needs of each department, it is "passing strange" that they did not provide for public hearings and give him more than two weeks for this large and important work, whereas a mere consolidation and classification could undoubtedly be performed within that period. If his salary is based upon his work or discretion in originating a budget as claimed by the majority, then two weeks is a remarkably short time in which to earn it.
I think it is a fair implication from § 36 of art. 4 of our constitution that legislative functions must be lodged in the "legislative body of either one or two houses." The power of appropriation is essentially a legislative power, normally lodged in the legislative branch or body empowered to govern a municipality. It is not normally an administrative or executive power. When the executive power is exercised by way of veto the executive is then acting as a part of the legislative process. Smiley v. Holm, 285 U.S. 355, 52 S. Ct. 397, 76 L. ed. 795. Not only is the power of appropriation essentially legislative, but it is specifically conferred upon the city *Page 657 
council by the charter of the city of St. Paul, and I cannot believe that so radical a check upon that power so specifically conferred, by which control of appropriations would be lodged in the discretion of a single administrative accounting officer, elected though he may have been, was left to implication. Even the veto power conferred only upon the highest executive officer of a municipality, state, or nation is subject to be overridden by a sufficient majority of the legislative branch. By implication only the majority think this minor city officer may, in advance, veto without possibility of legislative review even by a unanimous council. Is not this also "passing strange"?
The majority seem to attach some importance to the fact that the comptroller is an elective officer and that there is some implication derived from that fact. So are the state auditor and state treasurer elective officers, and they draw salaries comparable to that of the governor, but from that fact alone no one has ever thought that any implied powers or responsibilities were cast upon them. The comptroller-general of the United States draws a salary much larger than that of any congressman and holds his office for 15 years, and yet it has never been suggested that for that reason he might have any implied power to originate a budget or otherwise. Any power outside of the normal duties of accounting officers are specifically and expressly conferred upon the officers mentioned, as such powers are expressly conferred by §§ 206-208. Nor can I see any implication to be derived from bookkeeping arrangements by the apportionment of overhead expense to the police, fire, and health funds in the classification under the latter part of § 200.
I think the implications relied upon by the majority are altogether too tenuous upon which to hang so extraordinary, extensive, and unusual powers for a single accounting officer. Nor do I think that the plain language of the charter may be so construed. Section 200 is, to my mind, in no need of interpretation or construction. Had it been arranged in chronological order its meaning would be plain enough. Certainly, by the obviously plain construction contended for by relator the first sentence is not rendered meaningless. Even if we are to assume, as the record fails to show, that the comptroller *Page 658 
of the city of St. Paul has construed the charter as giving him such power for many years last past, I can see no room for construction. Practical construction is not binding upon the courts and is only a canon to be applied to ascertain the real intent of the framers of the charter. State ex rel. Bd. of Ed. v. Erickson, 190 Minn. 216, 251 N.W. 519. Practical construction may not be accepted when it is plainly a wrong interpretation.
"Were the courts, simply because of its extended duration, obliged to follow an erroneous practical construction of a plain provision of it, a constitution could be amended without consulting the people. Nothing is farther from the basic theory of our government." State ex rel. University of Minnesota v. Chase, 175 Minn. 259, 273, 220 N.W. 951, 957.
Here we are dealing with no vested rights based on that kind of construction. To permit city officials to invoke their own actions as a practical construction of their powers "might result disastrously." Sommers v. City of St. Paul, 183 Minn. 545,549, 237 N.W. 427.
In the case at bar we have an ordinance, properly authorized by the city charter, organizing the fire department, stating what it shall consist of in the way of officers and employes and fixing their salaries. The number of employes is by such ordinance placed at the discretion of the commissioner, who naturally, more than anyone else, knows the technical requirements of the art of fire fighting. Can it be that the charter intended to confer upon a single administrative accounting officer, who naturally knows little of fire fighting requirements, the power, without a public hearing, and not subject to legislative review, to, in effect, repeal or modify the terms of such an ordinance solemnly adopted by the legislative body? If that were the case there would be apt, express language in the charter conferring such power. Certainly such power cannot be implied from the language of the charter here before us. Even if he has budgetary discretion, I do not think it goes to the extent of changing the ordinance. *Page 659